Citation Nr: 0839238	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1965 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. Hypertension was not affirmatively shown to have had onset 
during service; hypertension was not manifested to a 
compensable degree within one year from the date of 
separation from service; and hypertension, first diagnosed 
after service beyond the one-year presumptive period for a 
chronic disease , is unrelated to an injury, disease, or 
event, including exposure to herbicides, of service origin.

2. The veteran did not engage in combat with the enemy during 
his period of active service.  

3. The competent evidence shows that post-traumatic stress 
disorder has not been diagnosed in accordance with Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  


CONCLUSIONS OF LAW

1 Hypertension is not due to disease or injury that was 
incurred in or aggravated by service; hypertension as a 
chronic disease may not be presumed to have been incurred in 
service; and hypertension is not a disease subject to the 
presumption of service connection due to exposure to 
herbicides. 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in March 2005 and March 2006.  The veteran was notified 
of the type of evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was also informed 
of the effective date of the claim and the degree of 
disability assignable.  The notice also included a PTSD 
questionnaire that elicited information required to 
corroborate any alleged in-service stressor.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); and of Dingess v. Nicholson, 19 Vet. App. 
473 (2006)(notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service treatment 
records, VA records, and private medical records identified 
by the veteran to include those from S.B., M.D., and Paris 
Counseling Center.  The veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for hypertension, and further 
development is not required because there is no record of 
higher blood pressure or hypertension during service or in 
the first post-service year.  Also, there is no competent 
evidence of persistent or recurrent symptoms relative to 
hypertension from the time of service until many years later.  
As the evidence does not indicate that hypertension may be 
associated with service, a medical examination or medical 
opinion need not be obtained for the claim under 38 C.F.R. § 
3.159(c)(4).  

VA has conducted the necessary medical inquiry in an effort 
to substantiate the post-traumatic stress disorder claim.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded a VA 
examination in March 2008, specifically to evaluate the 
nature and etiology of any post-traumatic stress disorder.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including hypertension, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In addition to the applicable criteria noted hereinabove, 
service connection for post-traumatic stress disorder 
requires the following: current medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred; and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. 
Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600-
42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 
32395-32407 (2007).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

II. Analysis

Hypertension

The veteran claims that he currently has hypertension related 
to service, including Agent Orange exposure in Vietnam.  

The service personnel records show that the veteran served on 
active duty in the Army from September 1965 to September 
1971, and that he served a tour of duty in Vietnam from 
September 1966 to September 1967.  His military decorations 
include the Vietnam Service Medal with 2 Bronze Service Stars 
and the Republic of Vietnam Campaign Medal.

The service treatment records contain no complaint, finding, 
or diagnosis of hypertension, or any symptoms related 
thereto.  At the time of his separation physical examination 
in July 1971, the veteran's heart was evaluated as normal and 
his blood pressure was 132/80.  He was discharged from 
service in September 1971.  

After service, the RO received the veteran's claim of service 
connection for hypertension (high blood pressure) in February 
2005.  On the application, the veteran indicated that his 
disability began in 1992 and that he has received medical 
treatment for his condition ever since then.  Private and VA 
medical records show that the veteran was treated for 
hypertension many years after service.  For example, records 
dated in 2002 from the veteran's private physician, S.B., 
M.D., indicates treatment for hypertension.  One record dated 
in January 2002 indicates that the veteran has been on blood 
pressure medicine for "quite a few years".  VA records 
dated in 2004 and 2005 show continued treatment for 
hypertension.  

The veteran's claimed condition is shown to have onset many 
years after his discharge from service in 1971.  This is 
consistent with the veteran's statement on his February 2005 
application for VA disability benefits to the effect that the 
onset of his high blood pressure was after service in 1992.  

Thus, based on the medical evidence in the record, 
hypertension was not shown to have had onset in service.  
Further, the medical evidence showing this disability 
beginning in 2002, or a few years prior to that according to 
medical history, is well beyond the one-year presumptive 
period (i.e., the year following the date of separation from 
military service in September 1971) for such condition as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.306, 
3.309.

Regarding the veteran's contention that herbicide exposure 
while serving in Vietnam resulted in his claimed disability, 
it is noted that his claimed disability is not among the 
listed diseases associated with exposure to herbicides, for 
which service connection on a presumptive basis is warranted 
under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Furthermore, there is no competent medical evidence that the 
veteran's current hypertension is actually caused by exposure 
to herbicides, or otherwise linked to his period of active 
service.  38 C.F.R. § 3.304(d).

As for the veteran's statements attributing his disease to 
his period of active service, hypertension is not a condition 
under case law where lay observation has been found to be 
competent to establish the presence of the disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).

Where, as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and medical nexus 
or medical causation, competent medical evidence is required 
to substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159. 

As the veteran is a lay person, he is not competent to offer 
a medical diagnosis or an opinion on medical causation, and 
consequently his statements to that effect do not constitute 
favorable medical evidence to support the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

As the only competent evidence of a nexus is unfavorable to 
the claim, and as the Board may consider only independent 
medical evidence to support its finding on the questions of a 
medical diagnosis, not capable of lay observation, or of a 
medical nexus or medical causation, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  



Post-traumatic Stress Disorder

The veteran claims that he currently has post-traumatic 
stress disorder that is related to his experiences in 
service.  He alleges that his job, in which he served as a 
Morse intercept operator in Vietnam, involved handling top 
secret materials and was highly stressful.  He asserts that 
the constant job pressure to avoid costly mistakes has 
affected him to the extent that he now struggles with anger 
management issues, sleep problems and nightmares, impatience, 
and irritability.  It is also noted that in one statement 
dated in February 2005, the veteran referred to seeing 
firefights in Vietnam and losing friends to the enemy.  Such 
claims were not reasserted when the veteran completed a form 
to describe in detail his alleged stressors, nor did he 
report such incidents at the time he was evaluated by VA and 
private health-care providers.  

As previously noted, the veteran's service records show that 
he served a tour of duty in Vietnam from September 1966 to 
September 1967, and his military decorations reflect such 
service.  Such records are not necessarily indicative of 
combat service.  The veteran has not specifically claimed 
combat service, except for the single statement of February 
2005 wherein he noted involvement in firefights.  He appears 
to have abandoned this view, however, because he reported no 
combat exposure at the time of subsequent medical 
evaluations.  Also, when requested to furnish specific 
details of his stressors, he did not report combat-related 
incidents.  His personnel records show that he trained in 
cryptology and that his military occupational specialty was a 
Morse interceptor.  For these reasons, the Board finds at the 
outset that the evidence does not show that the veteran 
engaged in combat with the enemy.  

The service treatment records contain no complaint, finding, 
or diagnosis of a mental disorder.  At the time of his 
separation physical examination in July 1971, the veteran was 
clinically evaluated as normal psychiatrically.  He was 
discharged from service in September 1971.  



After service, the private and VA medical records show that 
beginning decades after service, the veteran was seen for 
complaints related to a mental disorder.  In a statement 
received in March 2006, S.B., M.D., indicated that he 
initially saw the veteran in January 2002 for chronic post-
traumatic stress syndrome.  Treatment records from that 
private physician show that in January 2002 the veteran was 
seen with complaints of occasional anxiety flare-ups and was 
diagnosed with chronic anxiety disorder.  Thereafter, the 
veteran received treatment for anxiety disorder, depression, 
and possibly bipolar disorder in October 2004.  Dr. B. did 
not indicate any cause for, or etiology of, the veteran's 
mental disorder.  Other private treatment records include 
those from Paris Counseling Center, where a licensed clinical 
social worker indicated in a July 2005 report that she had 
provided therapy for the veteran from September 2004 to 
November 2004 in regard to post-traumatic stress disorder.  
She indicated that their sessions were used in part for the 
release of memories of his tour of duty in Vietnam.  

VA records show that in August 2004 the veteran was diagnosed 
with post-traumatic stress disorder.  There was a reference 
at that time to the veteran's nightmares of Vietnam.  In a 
psychiatric evaluation in January 2005, it was noted that the 
veteran was initially diagnosed with post-traumatic stress 
disorder in 1992.  He reported that the intensity of his 
symptoms have increased.  He reported that although he did 
not have combat duty, his military history was notable for 
being in the "Secret Service" which was a job with very 
high stress.  Based on this history and many post-traumatic 
stress disorder symptoms endorsed by the veteran, the 
diagnoses were post-traumatic stress disorder and major 
depressive disorder (recurrent).  In February 2005, it was 
noted that the veteran requested a post-traumatic stress 
disorder evaluation and that he had partial criteria for 
such.  He was referred to the post-traumatic stress disorder 
clinic and thereafter received treatment for symptoms of 
post-traumatic stress disorder.  In October 2005, it was 
noted that the veteran had a positive depression screen but 
was not meeting the full criteria for major depressive 
disorder or for post-traumatic stress disorder.  In a brief 
statement, dated in May 2006, a VA physician indicated that 
the veteran had a diagnosis of post-traumatic stress 
disorder.  She did not mention any stressors underlying the 
diagnosis.  

To substantiate a claim of service connection for post-
traumatic stress disorder, one of the requirements is a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a), which refers to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DMS- IV) as the source 
of criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of post-
traumatic stress disorder requires that a person has been 
exposed to a traumatic event in which both of the following 
were present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  
Once given a diagnosis of post-traumatic stress disorder, the 
adequacy of the symptomatology and the sufficiency of the 
claimed in-service stressor are both presumed.  

In this case, the pivotal issue is whether the veteran meets 
the requirement of a current medical diagnosis of post-
traumatic stress disorder in accordance with 38 C.F.R. § 
4.125(a).  

The medical evidence, as discussed, indicates that the 
veteran has been diagnosed by VA and private health-care 
providers with a mental disorder, variously diagnosed to 
include post-traumatic stress disorder, many years after his 
discharge from service.  None of the providers has furnished 
a specific stressor for the condition, except that in one or 
two instances the veteran's general experiences in Vietnam 
are cited.  One evaluation appears to relate the veteran's 
post-traumatic stress disorder to his occupation as a secret 
service agent, although notably the service records do not 
substantiate that the veteran served in this capacity in 
Vietnam.  In any event, it is clear that the evaluator did 
not have the benefit of review of the veteran's service 
records or claims file prior to providing the diagnosis.  
Furthermore, it is not clear whether any of the diagnoses of 
post-traumatic stress disorder was made in accordance with 
the specific criteria outlined in Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  



In view of the questions concerning a definitive diagnosis 
based on the veteran's service in Vietnam, the veteran 
underwent a VA examination in March 2008.  Given that the 
examiner conducted a comprehensive review of the claims file 
with notations made of previous diagnoses of post-traumatic 
stress disorder, performed a thorough mental evaluation to 
include psychological testing, and furnished conclusions 
accompanied by rationale, the Board finds that this 
examination report has more probative value in light of the 
issue of the veteran's current diagnosis than the other 
medical reports listing a diagnosis of post-traumatic stress 
disorder.  Further, it is deserving of more evidentiary 
weight than those other records, which lack a depth of review 
of relevant service records and medical records and also fail 
to provide well-reasoned conclusions.  

The VA examiner in March 2008 diagnosed the veteran with 
impulse control disorder and mood disorder, and expressed the 
opinion that it was less likely than not that the veteran met 
the criteria for a diagnosis of post-traumatic stress 
disorder.  The examiner discussed the veteran's in-service 
occupation and found that it was not plausible that his 
current symptomatology was the result of any guilt or remorse 
for his work in Vietnam.  The examiner also cited to 
psychological testing that suggested symptom exaggeration, 
which is probative insofar as it calls into question the 
veteran's credibility in accurately reporting symptoms and 
the adequacy of symptoms to support a diagnosis of post-
traumatic stress disorder.  

In short, based on the VA examiner's conclusion, which is 
accorded more weight than the findings of the other VA and 
private health-care providers, the Board finds that the 
veteran has not satisfied the essential element of a current 
diagnosis of post-traumatic stress disorder in accordance 
with DSM-IV.   

To the extent that the veteran asserts that he has post-
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder, as by regulation 
the diagnosis of post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  

On this basis, the Board rejects the veteran's statements as 
competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
and as the preponderance of the evidence is against the claim 
for the reasons articulated, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.  

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


